DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakami et al. (2017/0050444) (hereinafter Urakami et al.) in view Nitta et al. (2009/0295888) (hereinafter Nitta et al.).
Regarding Claim 21, Urakami et al. teaches an inkjet printing apparatus (1, Fig. 1) [Paragraph 0025] comprising: a tank (241/245, Fig. 2) that stores ink to be supplied to a print head (24a, Fig. 2) [Paragraphs 0041-0042, 0044], the print head (24a) including (1) an ejection opening (not shown in figures) [Paragraph 0039] and a floating body (241a/245a, Fig. 2) that floats on a liquid surface of the ink inside the tank (241/245) and whose bottom surface (see below) has a slope inclined toward the liquid surface 
    PNG
    media_image1.png
    451
    805
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    487
    600
    media_image2.png
    Greyscale


Urakami et al. fails to teach (2) a pressure chamber which communicates with the ejection opening and is filled with ink; wherein ink is circulated so as to flow through an inside of the pressure chamber.
Nitta et al. teaches (2) a pressure chamber which communicates with the ejection opening and is filled with ink; wherein ink is circulated so as to flow through an inside of the pressure chamber [Paragraphs 0030, 0035, 0037, 0039-0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure chamber which communicates with the ejection opening and is filled with ink; wherein ink is circulated so as to flow through an inside of the pressure chamber as taught by Nitta et al. for the purposes of maintaining the adequate pressure applied to the ink near the nozzles [Paragraph 0005].





Regarding Claim 22, Urakami et al. teaches the inkjet printing apparatus (1), wherein an upper surface of the floating body (241a/245a) has a slope inclined toward the liquid surface [Paragraphs 0044-0045, 0047, 0069].

    PNG
    media_image1.png
    451
    805
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    487
    600
    media_image2.png
    Greyscale


Regarding Claim 23, Urakami et al. teaches the inkjet printing apparatus (1), wherein the floating body (241a/245a) is hollow [see Fig. 2].

Regarding Claim 24, Urakami et al. teaches the inkjet printing apparatus (1), further comprising: a supply flow path (24b, Fig. 2) through which to supply ink from the tank (241/245) to the print head (24a) [Paragraphs 0041-0042]; and a collection flow path (241b, Fig. 2) through which to collect ink from the print head (24b) to the tank (241/245), wherein ink is circulated so as to flow through the tank (241/245), the supply flow path (24b), and the collection flow path (241b) [Paragraphs 0041-0042, 0044, 0069, 0073].
Urakami et al. fails to teach wherein ink is circulated so as to flow through the inside of the pressure chamber.
Nitta et al. teaches wherein ink is circulated so as to flow through an inside of the pressure chamber [Paragraphs 0030, 0035, 0037, 0039-0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein ink is circulated so as to flow through an inside of the pressure chamber as taught by Nitta et al. for the purposes of maintaining the adequate pressure applied to the ink near the nozzles [Paragraph 0005].

Regarding Claim 25, Urakami et al. teaches the inkjet printing apparatus (1), wherein the supply flow path (24b) and the collection flow path (241b) are connected to a lower portion of the tank (241/245) [see Fig. 2].

Regarding Claim 26, Urakami et al. teaches the inkjet printing apparatus (1), further comprising a detection unit (40/241a/245a) that detects a level of the liquid surface inside the tank (241/245) [Paragraphs 0044-0045, 0047, 0069].

Regarding Claim 27, Urakami et al. teaches the inkjet printing apparatus (1), wherein the tank (245) stores deaerated ink [Paragraphs 0048-0054]. 

Regarding Claim 29, Urakami et al. teaches the inkjet printing apparatus (1), wherein the print head (24a) is a full-line type in which ejection ports (not shown in Figures) are arranged in an area corresponding to a width of a recording medium (P, Fig. 1) [Paragraph 0034].


Regarding Claim 30, Urakami et al. teaches the inkjet printing apparatus (1), further comprising the print head (24a) [Paragraphs 0025, 0029, 0034].

Regarding Claim 31, Urakami et al. teaches an inkjet printing apparatus (1, Fig. 1) [Paragraph 0025] comprising: a tank (241/245, Fig. 2) that stores ink to be supplied to a print head (24a, Fig. 2) [Paragraphs 0041-0042, 0044], the print head (24a) including (1) an ejection opening (not shown in figures) [Paragraph 0039] and a floating body (241a/245a, Fig. 2) that floats on a liquid surface of the ink inside the tank (241/245) and whose upper surface (see below) has a slope inclined toward the liquid surface [Paragraphs 0044-0045, 0047, 0069].                                            
    PNG
    media_image1.png
    451
    805
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    487
    600
    media_image2.png
    Greyscale


Urakami et al. fails to teach (2) a pressure chamber which communicates with the ejection opening and is filled with ink; wherein ink is circulated so as to flow through an inside of the pressure chamber.
Nitta et al. teaches (2) a pressure chamber which communicates with the ejection opening and is filled with ink; wherein ink is circulated so as to flow through an inside of the pressure chamber [Paragraphs 0030, 0035, 0037, 0039-0041].


Regarding Claim 32, Urakami et al. teaches the inkjet printing apparatus (1), wherein the floating body (241a/245a) is hollow [see Fig. 2].

Regarding Claim 33, Urakami et al. teaches the inkjet printing apparatus (1), further comprising: a supply flow path (24b, Fig. 2) through which to supply ink from the tank (241/245) to the print head (24a) [Paragraphs 0041-0042]; and a collection flow path (241b, Fig. 2) through which to collect ink from the print head (24b) to the tank (241/245), wherein ink is circulated so as to flow through the tank (241/245), the supply flow path (24b), and the collection flow path (241b) [Paragraphs 0041-0042, 0044, 0069, 0073].
Urakami et al. fails to teach wherein ink is circulated so as to flow through the inside of the pressure chamber.
Nitta et al. teaches wherein ink is circulated so as to flow through an inside of the pressure chamber [Paragraphs 0030, 0035, 0037, 0039-0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein ink is circulated so as to flow through an inside of the pressure chamber as taught by Nitta et al. for the purposes of 

Regarding Claim 34, Urakami et al. teaches the inkjet printing apparatus (1), wherein the supply flow path (24b) and the collection flow path (241b) are connected to a lower portion of the tank (241/245) [see Fig. 2].

Regarding Claim 35, Urakami et al. teaches the inkjet printing apparatus (1), further comprising a detection unit (40/241a/245a) that detects a level of the liquid surface inside the tank (241/245) [Paragraphs 0044-0045, 0047, 0069].

Regarding Claim 36, Urakami et al. teaches the inkjet printing apparatus (1), wherein the tank (245) stores deaerated ink [Paragraphs 0048-0054]. 

Regarding Claim 38, Urakami et al. teaches the inkjet printing apparatus (1), wherein the print head (24a) is a full-line type in which ejection ports (not shown in Figures) are arranged in an area corresponding to a width of a recording medium (P, Fig. 1) [Paragraph 0034].

Regarding Claim 39, Urakami et al. teaches the inkjet printing apparatus (1), further comprising the print head (24a) [Paragraphs 0025, 0029, 0034].
Allowable Subject Matter
Claims 28, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 28 is the inclusion of the limitation of an inkjet printing apparatus that includes a restricting unit that restricts movement of the floating body.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 37 is the inclusion of the limitation of an inkjet printing apparatus that includes a restricting unit that restricts movement of the floating body.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853